DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/16/21 has been entered.
Claims 1-4 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	Regarding claim 1, the amended claim recites “the building exterior entrance and the building exterior exit are specifically positioned with respect to each other so as to improve efficiency and mitigate backtracking within the building.” This limitation is indefinite, because the claim and specification do not provide sufficient guidance for one of ordinary skill in the art.	Applicant’s specification recites many different metrics that may guide the arrangement of the rooms or layout of the office. For example, paragraph 0019 discusses healthcare delivery, coordination of care, and patient involvement. Any of these aims have different requirements for the arrangement of the office, and merely reciting “improving efficiency” does not provide the required specificity that is required of patent claims. One of ordinary skill in the art would not be able to determine whether or not a hypothetical arrangement infringes this claim. This particular claim language leaves open a host of possibilities that one of ordinary skill in the art cannot determine from the disclosure and information given by Applicant. The claims are indefinite.	For the purposes of this examination, the limitation “the building exterior entrance and the building exterior exit are specifically positioned with respect to each other so as to improve efficiency and mitigate backtracking within the building” is not afforded patentable weight. As shown below, the prior art provides the arrangement and general conditions in which one of ordinary skill may recreate the claimed invention, regardless of the particular type of efficiency optimization Applicant intended by this indefinite language.	Claims 2-4 inherit this deficiency through their dependence on claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Cates (US 2008/0221919, previously cited)1 in view of McGough2 (“Redesigning Your Work Space to Support Team-Based Care”, previously cited).	Regarding claim 1, Cates teaches a building structure housing a medical facility, the building structure contained within a rectangular configuration, the building structure comprising:	the building structure having entrances (see Fig. 2: entrances to each side of lobby 90, see also paragraph 0031)); 	the building structure having exits (see Fig. 2: exits to each side of lobby 90, see also paragraph 0031); 	an enclosed space defining a medical lab area positioned in one of the four corners of the building structure (Fig. 2: laboratory 50, see also paragraph 0035); 	an enclosed space defining a pharmacy area positioned in another of the four corners of the building structure (Fig. 2: pharmacy 20, see also paragraph 0036); 	an enclosed space defining an urgent care area positioned in another of the four corners of the building structure (Fig. 2: exam room 30, see also paragraph 0033); 	an enclosed space defining an imaging area positioned in the last of the four corners of the building structure (Fig. 2: radiology suite 10, see also paragraph 0034); 	each of the medical lab, the pharmacy, the urgent care, and the imaging areas spaced apart from each other (see spacing in Fig. 2); and 	a plurality of pods each having a plurality of exam rooms (Fig. 2: exam rooms 30, see also paragraph 0033).	Cates does not explicitly teach exterior building exits;	a first and second set of exterior walls not including any exits or entrances;	the enclosed space defines the medical lab, pharmacy area, urgent care area, and imaging area; and	the plurality of modular pods spaced apart from said exterior walls of the building structure.	McGough teaches exterior building exits (see items D in the annotated figure below); 	a first and second set of exterior walls not including any exits or entrances (see figure labeled “Exam Rooms and Team Areas” – the rooms in the center of the figure have exterior walls with two doors; one serves as the entrance, the other as the exit);	the plurality of modular pods spaced apart from said exterior walls of the building structure (see figure labeled “Exam Rooms and Team Areas” – the centralized rooms in the center of the figure); and	a hallway extending through the plurality of interconnected exam rooms providing access to the second dedicated entrance/exit for care providers only (see items A in the annotated figure from McGough below), the entirety of the plurality of modular pods spaced apart from said exterior walls of the building structure (see modular pod location in the figure below), the dedicated first entrance/exit for patients positioned parallel with said exterior building entrances (see item B in the annotated figure below), the dedicated second entrance/exit for care providers positioned parallel with said exterior building exits (see item C in the annotated figure below), wherein the positioning of the first entrance/exit, the second entrance/exit (see items D in the annotated figure below), the building exterior entrance and the building exterior exit are specifically positioned with respect to each other so as to improve efficiency and mitigate backtracking within the building3 (see items D in the annotated figure below).
    PNG
    media_image1.png
    348
    656
    media_image1.png
    Greyscale
	It would have been obvious to one having ordinary skill in the art at the time of invention to combine the teachings of Cates and McGough so that the enclosed space defines the medical lab, pharmacy area, urgent care area, and imaging area, because such a combination and arrangement optimizes patient flow and increases exam effectiveness (McGough, pages 21-22).	Moreover, rearrangement of parts has been held to be within ordinary skill when there is no unexpected result. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). Courts have also similarly held for duplication of parts. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Furthermore, "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Therefore, it also would have been obvious as a design choice4 to modify Cates and McGough to recreate the claimed invention, because the results of such an optimization be routine experimentation are not unexpected. Patient exam time, doctor interaction, and other similar metrics would and could be optimized through routine processes, like rearranging rooms or assigned doctors.	Regarding claim 2, Cates further teaches at least two pods are provided of said plurality of pods wherein at least one primary care pod and at least one specialty care pod are provided (Fig. 2 & paragraphs 0033-0036).	Regarding claim 3, Cates further teaches the at least one primary care pod is spaced apart from the at least one specialty care pod (Fig. 2 & paragraphs 0033-0036).	Regarding claim 4, Cates further teaches each of the plurality of pods includes a hallway spacing apart two sets of exam rooms (Fig. 2 & paragraphs 0033-0036).
Response to Arguments
Applicant's arguments filed 4/16/21 have been fully considered but they are not persuasive. Applicant argues that the cited art fails to teach positioning of exterior entrances and exits, pods spaced apart from an exterior wall, positioning with respect to the exterior walls, and unforeseen advantages of these arrangements. Applicant’s Remarks dated 4/16/21, pages 4-6.	Concerning Applicant’s arguments that the cited art fails to teach positioning of exterior entrances and exits, pods spaced apart from an exterior wall, and positioning with respect to the exterior walls, the rejection above has been updated to show these disclosures in McGough. See in particular the annotated figure above and associated discussion in the rejection. The “On-stage and Off-stage Areas” figure of McGough discloses these features. The combination of the disclosure of McGough with the disclosure of Cates yields the claimed invention.	Applicant also argues that these arrangements provide an “unexpected advantage.” Applicant’s Remarks, pages 4-5. However, Applicant’s assertion is elaborated upon or supported by the arguments. “Mitigating human interaction” and “improving traffic flow” are to aims foreseen by the cited art. For example, McGough discusses patient flow on pages 21-22, in the “On-stage area optimized for patient flow” section. Page 20 identifies several aims: develop work areas that are patient friendly, design a flexible space, use space efficiently, promote patient safety, and integrate appropriate technology. Any of these aims mitigate human interaction, particularly patient friendliness and patient safety. “Mitigating human interaction” and “improving traffic flow” were contemplated and addressed by McGough; they were explicit aims of the reference.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW MIKELS whose telephone number is (571)270-5470.  The examiner can normally be reached on Monday to Thursday, 6:00 AM ET - 4:00 PM ET, Friday, 6:00 AM - 2:45 PM ET, the Examiner is on Central Time.5
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on 571-272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW MIKELS/Primary Examiner, Art Unit 2876                                                                                                                                                                                                        


    
        
            
    

    
        1 In addition to the cited paragraphs, please see also the associated figures.
        2 See Non Patent Literature dated 1/19/21.
        3 See 112 rejection above for construction of this term.
        4 "It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions." In re Williams, 36 F.2d 436, 438 (CCPA 1929).
        5 The Examiner can also be reached at matthew.mikels@uspto.gov.